Smith, J.
A jury returned a general verdict for plaintiff in the sum of $1,921.82, which represented the price of goods plaintiff allegedly sold defendant. On appeal defendant only contends the court erred in giving the jury a single verdict form that required a finding for plaintiff.
The bill of exceptions is a case stated. Defendant admitted receipt of some of the goods and use of a small part. He offered evidence to establish a sale on approval or on return. See §§ 2-326 and 2-327, U. C. C. The district court instructed the jury in substance that defendant was liable for the part used. Defendant does not complain of the instructions except the one that submitted the single form of verdict.
*728The record omits a description of the items defendant used. Some, such as tar and lube, were consumable goods. The jury necessarily disbelieved defendant’s evidence. Otherwise under the instructions it would have found an amount less than the total of plaintiff’s claim.
No judgment shall be reversed for an error that does not affect the substantial rights of the adverse party. § 25-853, R. R. S. 1943. The contention of defendant is not well tafeen.
The judgment is affirmed.
Affirmed.